Citation Nr: 0924595	
Decision Date: 06/30/09    Archive Date: 07/07/09

DOCKET NO.  06-15 620	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for chronic skin 
tumors, to include as due to Agent Orange exposure. 

2.  Entitlement to service connection for a chronic acquired 
eye disorder to include astigmatism and blurred vision.  


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

M. Carsten, Counsel



INTRODUCTION

The Veteran served on active duty from March 1966 to March 
1968 with additional prior active service.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2005 decision by the above 
Department of Veterans Affairs (VA) Regional Office (RO), 
which in pertinent part denied service connection for skin 
tumors and astigmatism.  

In September 2008, the Board remanded this case for 
additional development.  It has since returned to the Board.  

On May 14, 2009, the Appeals Management Center (AMC) sent a 
letter to the Veteran's representative requesting that they 
submit a VA Form 646, Statement of Accredited Representative, 
or additional argument within 30 days from the date of the 
letter.  To date, this has not been received.  On June 12, 
2009, the Board received a statement from the Veteran 
indicating that he had no additional evidence to submit in 
support of his claim.
 
The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The United States Court of Appeals for Veterans Claims 
(Court) has held that a remand by the Board confers on the 
Veteran, as a matter of law, a right to compliance with the 
remand instructions, and imposes upon VA a concomitant duty 
to ensure compliance with the terms of the remand.  Stegall 
v. West, 11 Vet. App. 268, 271 (1998).  The Court has 
indicated, additionally, that if the Board proceeds with 
final disposition of an appeal, and the remand orders have 
not been complied with, the Board itself errs in failing to 
ensure compliance.  Id.  


In the September 2008 remand, the Board directed that the 
Veteran be scheduled for a VA examination to determine the 
current nature and etiology of his skin growths/tumors.  
Specifically, whether they originated during service, were 
related to combat experiences or herbicide exposure, or were 
otherwise related to service.  The Veteran underwent a VA 
examination in October 2008.  Diagnosis was multiple 
subcutaneous nodules, lipomas in and about the subcutaneous 
tissues of the body.  Regarding the requested medical 
opinion, the examiner stated as follows:

At the close of the examination, the 
question is posed to relate these nodules 
to his exposure to Agent Orange or 
related to his combat experience, and 
again related to his exposure to Agent 
Orange and other herbicides, and I cannot 
answer this question without resorting to 
mere speculation.  

On review, it appears the examiner only considered Agent 
Orange exposure and indicated he could not provide an opinion 
without resort to speculation.  An opinion regarding whether 
the nodules had their onset in service or were otherwise 
related to service was not provided.  In this regard, the 
Board notes that the Veteran has essentially argued 
continuity of symptoms.  In his September 2004 claim, he 
reported the onset of skin tumors in 1970.  In an October 
2004 statement, he reported that in 1969 or 1970 he noted 
small fatty tumors all over his body.  At the October 2008 
examination, the Veteran reported he first noted some 70 to 
80 skin growths after returning from Vietnam.  He stated that 
they have been persistent and have not changed or progressed 
in any size, shape, or form since they were originally 
noticed.  The Board notes that a lay person is capable of 
observing the growth of fatty tumors on the skin and the 
Veteran is competent to report such symptoms.  See Charles v. 
Principi, 16 Vet. App. 370, 374-75 (2002) (appellant 
competent to testify regarding symptoms capable of lay 
observation).  Thus, the Board finds that additional 
examination and opinion is necessary.  

The Veteran underwent a VA vision examination in October 
2008.  Diagnosis was compound hyperopic astigmatism, 
corrected to 20/20 both eyes; and diabetes mellitus, no 
ocular sequelae.  A medical opinion regarding etiology was 
not provided.  The claims file contains deferred ratings 
dated in November 2008 and January 2009 indicating that the 
information requested in the Board remand had not been 
provided and that the examination was insufficient and was 
being returned for the required opinions.  On review, it does 
not appear that the requested opinions were obtained.  Thus, 
additional examination and opinion is required.  

Accordingly, the case is REMANDED for the following action:

1.	Schedule the Veteran for an appropriate 
VA examination for his skin 
growths/tumors.  Necessary diagnostic 
tests, if any, should be completed.  
The examiner is requested to solicit a 
detailed history regarding the onset 
and progression of the claimed 
condition.  The claims file should be 
provided to the examiner for review, 
and the examiner should note that it 
has been reviewed.  

After reviewing the file, the examiner 
should render an opinion as to whether 
the Veteran's current subcutaneous 
nodules/lipomas had their onset during 
active military service or are 
otherwise related to such service or 
events therein, to include Agent Orange 
exposure.
 
It would be helpful if the examiner would 
use the following language, as may be 
appropriate: "more likely than not" 
(meaning likelihood greater than 50%), 
"at least as likely as not" (meaning 
likelihood of at least 50%), or "less 
likely than not" or "unlikely" (meaning 
that there is a less than 50% 
likelihood).



The term "at least as likely as not" 
does not mean "within the realm of 
medical possibility."  Rather, it 
means that the weight of medical 
evidence both for and against a 
conclusion is so evenly divided that it 
is as medically sound to find in favor 
of that conclusion as it is to find 
against it.  

The examiner should provide a complete 
rationale for any opinion provided.  If 
the examiner is unable to provide an 
opinion without resort to speculation, 
he/she should state why any such 
opinion would be speculative.  

2.	Schedule the Veteran for an appropriate 
VA vision examination.  Necessary 
diagnostic tests, if any, should be 
conducted.  The claims file should be 
provided to the examiner for review, 
and the examiner should note that it 
has been reviewed.  

After reviewing the file, the examiner 
should render an opinion as to whether 
the Veteran currently has any chronic 
acquired vision disorder that had its 
onset during active military service or 
is otherwise related to such service or 
events therein, to include Agent Orange 
exposure; or is caused by or aggravated 
by service-connected diabetes.  In this 
regard, the examiner should be advised 
that refractive error of the eye is not 
a disease or injury within the meaning 
of applicable legislation.  

It would be helpful if the examiner would 
use the following language, as may be 
appropriate: "more likely than not" 
(meaning likelihood greater than 50%), 
"at least as likely as not" (meaning 
likelihood of at least 50%), or "less 
likely than not" or "unlikely" (meaning 
that there is a less than 50% 
likelihood).

The term "at least as likely as not" 
does not mean "within the realm of 
medical possibility."  Rather, it 
means that the weight of medical 
evidence both for and against a 
conclusion is so evenly divided that it 
is as medically sound to find in favor 
of that conclusion as it is to find 
against it.  The examiner should 
provide a complete rationale for any 
opinion provided.

3.	The examinations should be reviewed for 
compliance with the remand instructions.  
If the requested opinions have not been 
provided, the examinations must be 
returned as inadequate.  

4.	Upon completion of the above requested 
development and any additional 
development deemed appropriate, 
readjudicate the issues of entitlement 
to service connection for chronic skin 
tumors, and a chronic acquired eye 
disorder to include blurred vision and 
astigmatism.  All applicable laws and 
regulations should be considered.  If 
the benefits sought on appeal remain 
denied, the appellant and his 
representative should be provided with a 
SSOC.  An appropriate period of time 
should be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




